 

STATE OF ARIZONA
DEPARTMENT OF LIQUOR LICENSES AND CONTROL

DOUGLAS A. DUCEY JOHN COCCA
GOVERNOR DIRECTOR
July 9, 2020

Milton M. Gabaldon, Agent
MMDCNG LLC

Parkview Tap House Bar & Grill
16828 E. Parkview Avenue #B & C
Fountain Hills, Arizona 85268 ~—

Re: Liquor License #012070004072
Licensee:

We have received Report No.20-000603 from the Department's Investigation Unit alleging the following violation(s):

 

 

Date of Violation Statute Description
June 23, 2020 4-210.A.2 Licensee fails to maintain capability,
qualification and reliability
June 23, 2020 4-210.A.10 Failure to protect the safety of
patrons

 

 

 

 

 

 

1) You may sign the attached agreement and pay the reduced penalty offered in the department's mail-in program. If
you choose this option, please return the signed agreement to the department (800 West Washington, Fifth Floor,
Phoenix, AZ 85007) by the due date given on the bottom of the second page of this letter. Acceptable forms of
payment are: Cashier's Check, Certified Funds or Money Order, made payable to the Department of Liquor Licenses
and Control or by Charge Card (In Person) or On-Line via the department's E-Licensing Portal (Registration required).

OR

2) You may choose to discuss the violation(s) with the department's Compliance Officer. To do so, you must call
~ (602) 542-9043 within TO'days from the date of this letter'to schedule an informal meeting. 7

OR
E If you fail to either make payment by the due date given on the bottom of the second page of this letter or schedule an

 

 

 

 

 

 

informal meeting with the department’s Compliance Officer, a complaint will be filed against you and this matter will be
set for a hearing before an Administrative Law Judge through the Office of Administrative Hearings.

If you have any questions, please call us at 602-542-9043.

fara Ht Erl Des

Manuel G. Escudero
Compliance Unit

800 WEST WASHINGTON FIFTH FLOOR PHOENIX, ARIZONA 85007 (602) 542-5141 FAX (602) 542-5707
www.azliquor. gov

INDIVIDUALS REQUIRING ADA ACCOMMODATIONS CALL (602) 542-9027
 

  

aoe oe eee nec: ‘ re
Ee

   

 

   

 

: . te .

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

i
i

 

 

 

 

 

 

 

 

 

 
Department of Liquor Licenses and Control
Compliance Department
800 West Washington, Fifth Floor
Phoenix, AZ 85007

Milton M. Gabaldon, Agent

MMDCNG LLC
Parkview Tap House Bar & Grill MAIL-IN CONSENT AGREEMENT
16828 E. Parkview Avenue #B & C Compliance Action No.000325-20

Fountain Hills, Arizona 85268

Re: License #012070004072 DLLC Case #20-000603
Police Agency: DLLC

By executing this mail-in consent agreement, the Licensee:

Waives any right to a compliance meeting with a representative of the Department of Liquor
Licenses and Control;

Waives any right to a hearing before an Administrative Law Judge through the Office of
Administrative Hearings; and

Admits that sufficient evidence exists to uphold the violation; therefore, the Licensee hereby
consents to the following violation(s), agreeing to pay the reduced penalty by the date specified at the
bottom of this page.

 

 

Date of Occurrence Statutory Violation Description Penalty Assessed
June 23, 2020 4-210.A.2 Licensee fails to maintain $2,000.00
capability, qualification
and reliability
June 23, 2020 4-210.A.10 Failure to protect the $1,500.00
safety of patrons

 

 

 

 

 

 

 

 

 

 

 

Total Penalty Assessed .. vevrernseetenercerseececers ses ASOD
Mail-in Program Reduction... cece eer ereete eee 1,750.00
*“*Total penalty if paid by specified date. be ntascsnsevosesseeses Gl 750.00

(Enclose your payment along with this signed form to the Department of Liquor Licenses and Control,
800 W. Washington, Fifth Floor, Phoenix, AZ 85007)

 

0
ae

 

Date: By:

 

Please sign name

 

Please print name

*** payment in the form of Cashier’s Check, Money Order or Certified Funds must be received on
or before Auqust 9, 2020. This is a one-time mail-in offer made available to reduce administrative

costs. Charge Card payments available (in person) or On-Line Via the E-Licensing Web Portal
(Registration required).

 

Revised 6/1/07
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 
 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 
 

 

 
 

 

 

 

 
